Bill claims that Ann Scull had borrowed money from estate of John McKenzie and mortgaged certain premises to executrix; that John Owen, with whom Ann Scull had married, joined in executing with her another mortgage to same effect; that the premises were sold to another and reconveyed to John Owen with the mortgage debts as a condition to each conveyance; that John Owen died, leaving *568a will that directed the premises be sold and proceeds used to pay his debts; that the will was not executed, and the two daughters of John Owen divided his estate by consent. Bill seeks to have debt paid or equity of redemption barred and good title made to plaintiff.
John Rutledge for plaintiff
Hugh Rutledge for defendants
July 8, 1768. Answers of Elizabeth Owen and Solomon Legare consent to sale, and cause set for hearing.
November 9, 1768. Master’s report finds £800 bond with interest some eighteen years amounts to £1883; expenses of suit, £661; propety sold for £2610, leaving £33 for each claimant.
(Bundle 1767-1770)